Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 11, 14 objected to because of the following informalities:
Claim 11, line 8, “the second of two contacts” should be – the second of said two contacts—
Claim 11, line 9, “proportionally current” should be – proportionally with a current—
Claim 11, line 11, “controls current” should be—controls currents—
Claim 11, line 15, “memory” should be – a memory—
Claim 14, line 9-10, “the second of two contacts” should be – the second of said two contacts—
Claim 14, line 11, “proportionally current” should be – proportionally with a current—
Claim 14, line 12, “controls current” should be—controls currents—
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds (US 20050280970 A1) in view of Wyatt (US20020106945A1) and Brattel (US20080291594A1)
With regard to claim 11, Reynolds teaches a control switch comprising:
an input having two input terminals ( Hot, Neutral (3H, 3N) send to  input  of PDO-1 and input of PDO-2 Fig. 3, see Fig. 1, all PDO-1 and PDO-2 are parallel connected to 3 and based on Fig. 3, 3 has a hot input terminal and a neutral input terminal to send to all the PDOs, see Examiner labeled Fig. 3 below );
a first output (e.g., PDO1, Fig. 3) having two contacts (H_In1, N_In1, Fig. 3), wherein a first input terminal (3N, Fig. 3) of said two input terminals is connected to a first of said two contacts (N_in1, Fig. 3) of the first output;
a second output (e.g., PDO2, Fig. 3) having two contacts (H_In2, N_In2, Fig. 3), wherein the first input terminal (3N, Fig. 3)  of said two input terminals is connected to said first ( N_in2, Fig. 3) of said two contacts of the second output;
a sensing circuit ( e.g., 330 in PDO_1, Fig. 3) , comprising a first connection ( one side of 330 connects through 320  and H_in1 to 3H, Fig. 3) to  a second terminal (3H, Fig. 3) of said two input terminals , and a second connection ( e.g., connection between 330 and H_O1, Fig. 3)  to the second ( e.g., H_O1, Fig. 3) of two contacts of said first output( 330 connects to H_O1 in PDO_1, Fig. 3), and,
the microcontroller unit (e.g., 236, Fig. 2, Fig. 3) that controls current to the first ( e.g., PDO1,Fig. 2,  Fig. 3)) and the second outputs ( e.g., PDO-2, Fig. 2, Fig. 3) based on a set of pre-determined variables ( [0036] In the comparison step, processing unit 236 may determine if the current value is greater than the previously programmed independent current value ) where the set of predetermined variables includes a predetermined current for the second output [0036] the previously programmed independent current value for each output, therefore, it includes a predetermined current value for the second output ) by inputs on the control switch or stored in the memory of the microcontroller unit ([0079] algorithm and programmed value are stored in the memory of the processing unit) 

However, Wyatt teaches an output of the sensor circuit (e.g., 104, Fig. 3) comprising a direct-current voltage varying proportionally current pass between said first and second connection ( CS1 and 22 are two connections, Fig. 3) (a current sensor coupled to a line carrying power from the power source to the terminal, and a rectifier connected to the current sensor for converting an output from the current sensor into a DC voltage proportional to the sensed signal, see claim 11 of Wyatt, also see [0023]) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the switch of Reynolds, to configure an output of the sensor circuit to comprise a direct-current voltage varying proportionally current pass between said first and second connection, as taught by Wyatt,  in order to improve the response time of circuit during high current and avoid damage of the system see [0005] of Wyatt.
In addition, Brattel teaches the set of pre-determined variable includes a normal operating current for the second output (a stored value, representative of normal operating current passed by the load [0030]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Reynolds and Wyatt, to configure the set of pre-determined variable to include a normal operating current for the second output, as taught by Brattel, in order to prevent the overcurrent sent to the second output and damage the device (see [0056] of Brattel).

    PNG
    media_image1.png
    596
    920
    media_image1.png
    Greyscale

4.Claim 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Reynolds (US 20050280970 A1) in view of Wyatt ( US20020106945A1) 
With regard to claim 14, Reynolds teaches a control switch comprising:
an input having two input terminals ( Hot, Neutral (3H, 3N) send to  input  of PDO-1 and input of PDO-2 Fig. 3, see Fig. 1, all PDO-1 and PDO-2 are parallel connected to 3 and based on Fig. 3, 3 has a hot input terminal and a neutral input terminal to send to all the PDOs, see Examiner labeled Fig. 3 below );
a first output (e.g., PDO1, Fig. 3) having two contacts (H_In1, N_In1, Fig. 3), wherein a first input terminal (3N, Fig. 3) of said two input terminals is connected to a first of said two contacts (N_in1, Fig. 3) of the first output;
a second output (e.g., PDO2, Fig. 3) having two contacts (H_In2, N_In2, Fig. 3), wherein the first input terminal (3N, Fig. 3)  of said two input terminals is connected to said first ( N_in2, Fig. 3) of said two contacts of the second output;

the microcontroller unit (e.g., 236, Fig. 2, Fig. 3) that controls current to the first ( e.g., PDO1,Fig. 2,  Fig. 3)) and the second outputs ( e.g., PDO-2, Fig. 2, Fig. 3) based on a set of pre-determined variables ( [0036] In the comparison step, processing unit 236 may determine if the current value is greater than the previously programmed independent current value ). 
Reynolds does not explicitly teach an output of the sensor circuit comprising a direct-current (DC) voltage varying proportionally current pass between said first and second connection. 
However, Wyatt teaches an output of the sensor circuit (e.g., 104, Fig. 3) comprising a direct-current voltage varying proportionally current pass between said first and second connection ( CS1 and 22 are two connections, Fig. 3) (a current sensor coupled to a line carrying power from the power source to the terminal, and a rectifier connected to the current sensor for converting an output from the current sensor into a DC voltage proportional to the sensed signal, see claim 11 of Wyatt, also see [0023]) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the switch of Reynolds, to configure an output of the sensor circuit to comprise a direct-current voltage varying proportionally current pass between said first and second connection, as taught by Wyatt, in order to improve the response time of circuit during high current and avoid damage of the system see [0005] of Wyatt.

Response to Arguments

Applicant’s arguments with respect to claim(s) 11 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

6.The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nagashima (US 20160156227 A1) teaches about a power outlet unit which receives electric power from the power supplier, the power outlet unit including a plurality of outlets to which the plurality of power consumers are connectible and a plurality of switches which control supply of electric power to the outlets respectively, wherein the current sensors and the controller are provided in the power outlet unit.
Hu (US20110266870A1) teaches computing component for determining when a power level associated with the control device fall below or rises above a threshold in response to the control device being turned on and off, and for interrupting a power supply on a time delay basis to the at least one automatically switched power outlet when the computing component determines the power levels associated with the control device fall below or rises above the threshold.
Emalfarb (US20060273663A1) teaches about power sensing in two outlets controlled by separate power sensing system.
Hodges (US20110181114A1) teaches the current of main outlet to control the mainoutlet and slave outlets. 
DuBose (US7964994B2) teaches about load condition-controlled power strip.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/PINPING SUN/Primary Examiner, Art Unit 2836